                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                          No. 5:93-CR-102-FL-7
                                           No. 5:16-CV-575-FL

ALLEN MORSLEY,                                      )
                                                    )
                          Petitioner,               )
                                                    )
                 v.                                 )               ORDER
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                         Respondent.                )


        This matter is before the court on petitioner’s motion to vacate, set aside, or correct sentence,

filed pursuant to 28 U.S.C. § 2255 (DE 177), which challenges petitioner’s sentence in light of the

Supreme Court’s ruling in Johnson v. United States, 135 S. Ct. 2551 (2015). The matter also is

before the court on respondent’s motion to dismiss (DE 199). The issues raised are ripe for ruling.1

For the reasons that follow, the court dismisses petitioner’s motion to vacate, and grants

respondent’s motion to dismiss.

                                            BACKGROUND

        On December 3, 1993, petitioner was found guilty after a jury trial of conspiracy to possess

with intent to distribute and distribution of cocaine base, in violation of 21 U.S.C. § 846 and

841(a)(1), use of a firearm during a drug trafficking offense, in violation of 18 U.S.C. § 924(c), three

counts of wire fraud, in violation of 18 U.S.C. § 1343, two counts of engaging in the business of

dealing in firearms without a license, in violation of 18 U.S.C. § 922(a), and possessing and



        1
         This § 2255 matter and underlying criminal case were reassigned to the undersigned district judge upon
retirement of the district judge who presided over petitioner’s original judgment of conviction and sentencing.
receiving firearms with obliterated serial numbers, in violation of 18 U.S.C. § 922(k). On March

8, 1994, petitioner was sentenced to a term of life plus 66 months’ imprisonment, which consisted

of the following: a life term on the drug offenses, a consecutive term of 60 months for violation of

§ 924(c), concurrent terms of 60 months on the remaining offenses, and a consecutive six-month

term for being found in contempt of court at sentencing. At sentencing, the court found petitioner

was a career offender under the then-mandatory United States Sentencing Guidelines2 based in part

on petitioner’s prior New York convictions for attempted burglary. The career offender designation

produced a mandatory Guidelines sentencing range of 360 months to life.

        Petitioner’s convictions and sentence were affirmed on direct appeal. On April 22, 1997,

petitioner filed his first motion to vacate, set aside, or correct sentence, which was denied.

        On June 26, 2016, petitioner, through counsel, filed the instant motion to vacate pursuant to

28 U.S.C. § 2255, arguing that he was improperly designated a career offender under Johnson. On

June 29, 2016, the Fourth Circuit granted petitioner’s motion for authorization to file second or

successive § 2255 motion. The court thereafter stayed consideration of the motion pending the

Supreme Court’s final decision in Beckles v. United States, No. 15-8544. On April 7, 2017, the

court lifted the stay and ordered petitioner to show cause why his § 2255 motion should not be

dismissed in light of Beckles v. United States, 137 S. Ct. 886 (2017). Petitioner filed supplemental

memorandum in response to the court’s order, arguing that Beckles did not apply because petitioner

was sentenced under the mandatory Sentencing Guidelines.

        On June 7, 2017, the court held this matter in abeyance pending the Fourth Circuit’s decision

in United States v. Brown, No. 16-7056. The Fourth Circuit decided Brown on August 21, 2017,

        2
          Petitioner was sentenced prior to the Supreme Court’s decision in United States v. Booker, which held the
mandatory Sentencing Guidelines were unconstitutional. 543 U.S. 220, 245 (2005).

                                                        2
holding that Johnson does not trigger the § 2255(f)(3) statute of limitations for petitioners

challenging the mandatory career offender provision, thus rendering the Brown petitioner’s claim

untimely.3 United States v. Brown, 868 F.3d 297, 303 (4th Cir. 2017). Petitioner requested stay of

the instant proceedings pending request for en banc review in Brown, which the court granted. The

Fourth Circuit thereafter denied the request for en banc review in Brown. United States v. Brown,

891 F.3d 115 (4th Cir. 2018).

        On March 21, 2018, respondent filed the instant motion to dismiss and request to lift stay.

Petitioner filed response in opposition seeking extension of the stay pending resolution of petition

for writ of certiorari to the United States Supreme Court filed in Brown. The court denied

petitioner’s request to extend the stay, and directed petitioner to file supplement to his § 2255

motion showing cause why the motion should not be dismissed in light of Brown, and respondent

to file response. After the parties filed the requested briefing, the Supreme Court denied the petition

for certiorari in Brown. 139 S. Ct. 14 (2018). On November 8, 2018, petitioner’s counsel moved

to withdraw as counsel for petitioner and provided notice of petitioner’s intent to proceed pro se, and

the court granted counsel’s motion that same day.

                                        COURT’S DISCUSSION

A.      Standard of Review

        A petitioner seeking relief pursuant to 28 U.S.C. § 2255 must show that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). “Unless the motion and

         3
           As here, the Brown petitioner did not assert his claim was timely under any of the remaining § 2255(f)
limitations periods.

                                                       3
the files and records of the case conclusively show that the prisoner is entitled to no relief, the court

shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” Id. § 2255(b).

B.      Analysis

        In his sole claim, petitioner argues that his sentence is unconstitutional. (Mot. (DE 177)

¶ 12). Petitioner contends that his New York convictions for attempted burglary cannot serve as

predicate convictions for his career offender designation in light of Johnson. (Id.)

        Petitioner’s motion was not filed within the applicable statute of limitations and therefore

must be dismissed as untimely. A one-year statute of limitation applies to § 2255 motions. See 28

U.S.C. § 2255(f). The limitation period shall run from the latest of:

        (1) the date on which the judgment of conviction becomes final;

        (2) the date on which the impediment to making a motion created by governmental
        action in violation of the Constitution or laws of the United States is removed, if the
        movant was prevented from making a motion by such governmental action;

        (3) the date on which the right asserted was initially recognized by the Supreme
        Court, if that right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented could have
        been discovered through the exercise of due diligence.

 Id.

        Petitioner relies on § 2255(f)(3), arguing Johnson recognizes a new right applicable to the

mandatory career offender provision that has been made retroactively applicable to cases on

collateral review. In Johnson, the Supreme Court struck down the residual clause of the Armed




                                                   4
Career Criminal Act (“ACCA”) as unconstitutionally vague.4 135 S. Ct. at 2555. The Supreme

Court subsequently held that Johnson applies retroactively to cases on collateral review, thereby

permitting defendants with Johnson claims to file a § 2255 motion within the one-year § 2255(f)(3)

limitation period. See Welch v. United States, 136 S. Ct. 1257, 1268 (2016).

         Petitioner argues Johnson and Welch’s reasoning applies equally to a similar clause found

in the career offender provision of the United States Sentencing Guidelines at the time of his

sentencing. See U.S.S.G. §§ 4B1.1 cmt. 1 & 4B1.2(a)(1) (1993) (defining “crime of violence” in

the career offender provision using residual clause similar to that found in ACCA). Petitioner

contends his motion is timely under § 2255(f)(3) because he filed it within one year of the Johnson

decision.

          Petitioner’s argument is foreclosed by the Fourth Circuit’s decision in Brown, which held

the Supreme Court has not “recognized” that Johnson applies to the mandatory career offender

provision for purposes of the § 2255(f)(3) statute of limitations. As the Fourth Circuit explained,

         In short, Petitioner’s cited cases do not recognize, and the dissent does not point to,
         any right helpful to him. Johnson only recognized that ACCA’s residual clause was
         unconstitutionally vague, 135 S. Ct. at 2557; it did not touch upon the residual clause
         at issue here. Likewise, Beckles only recognized that the advisory Sentencing
         Guidelines are not amenable to vagueness challenges. 137 S. Ct. at 895. In a future
         case, the Supreme Court may agree with an argument similar to Petitioner’s that
         because the challenged residual clause looks like ACCA and operates like ACCA,
         it is void for vagueness like ACCA. See id. at 892 n.2 (noting former circuit split).
         But Beckles demonstrates that quacking like ACCA is not enough to bring a
         challenge within the purview of the right recognized by Johnson. Accordingly, at
         least for purposes of collateral review, we must wait for the Supreme Court to
         recognize the right urged by Petitioner. See Dodd [v. United States, 545 U.S. 353,
         359 (2005)]. We hold that Petitioner raises an untimely motion in light of §
         2255(f)(3)’s plain language, the narrow nature of Johnson’s binding holding, and
         Beckles’s indication that the position advanced by Petitioner remains an open

         4
           ACCA’s residual clause defines a “violent felony” as an offenses that “involves conduct that presents a serious
potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B)(ii).

                                                            5
       question in the Supreme Court.

United States v. Brown, 868 F.3d 297, 303 (4th Cir. 2017) (footnote omitted), cert. denied, 139 S.

Ct. 14 (2018).

       Brown dictates that petitioner’s claim is untimely under § 2255(f)(3), and petitioner does not

argue the motion is timely under § 2255(f)(1)-(2) or (4), or that he is entitled to equitable tolling.

Accordingly, the instant motion to vacate is dismissed as untimely.

B.     Certificate of Appealability

       A certificate of appealability may issue only upon a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). The petitioner must demonstrate that reasonable

jurists could debate whether the issues presented should have been decided differently or that they

are adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). After reviewing the claims presented

on collateral review in light of the applicable standard, the court finds that a certificate of

appealability is not warranted.

                                          CONCLUSION

       Based on the foregoing, the court DISMISSES petitioner’s motion to vacate (DE 177) and

GRANTS respondent’s motion to dismiss (DE 199). A certificate of appealability is DENIED. The

clerk of court is DIRECTED to close this case.

       SO ORDERED, this the 20th day of December, 2018.



                                                      ______________________
                                                      LOUISE W. FLANAGAN
                                                      United States District Judge




                                                  6
